                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No.12488
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: tenesa.powell@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon
                                                            9    f/k/a The Bank of New York as Trustee For
                                                                 The Certificateholders of CWALT, Inc.,
                                                            10   Alternative Loan Trust 2006-OA16,
                                                                 Mortgage Pass-Through Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2006-OA16
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13
                                                                                           DISTRICT OF NEVADA
                                                            14   THE BANK OF NEW YORK MELLON FKA       Case No. 2:17-cv-01195-APG-PAL
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF         STIPULATION AND ORDER FOR
                                                                 CWALT, INC.,   ALTERNATIVE LOAN       EXTENSION OF TIME TO FILE
                                                            16   TRUST 2006-OA16, MORTGAGE PASS-       RESPONSES         AND    REPLIES TO
                                                                 THROUGH CERTIFICATES, SERIES 2006-    MOTIONS TO DISMISS
                                                            17   OA16;
                                                                                                       (SECOND REQUEST)
                                                            18                      Plaintiff,
                                                                 vs.
                                                            19
                                                                 THE FOOTHILLS AT MACDONALD RANCH
                                                            20   MASTER       ASSOCIATION;        SFR
                                                                 INVESTMENTS POOL 1, LLC; and NEVADA
                                                            21   ASSOCIATION SERVICES, INC.,
                                                            22                                  Defendants.
                                                            23
                                                                          The Bank of New York Mellon f/k/a The Bank of New York as Trustee For The
                                                            24
                                                                 Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA16, Mortgage Pass-Through
                                                            25
                                                                 Certificates, Series 2006-OA16 (BoNYM), SFR Investments Pool 1, LLC (SFR), and The Foothills
                                                            26
                                                                 at MacDonald Ranch Master Association (HOA), by and through their respective counsel of record,
                                                            27
                                                                 hereby stipulate as follows:
                                                            28

                                                                 46863263;1
                                                            1             1.   SFR filed a motion to dismiss BoNYM's second amended complaint on October 10,

                                                            2    2018. ECF No. 80. The HOA filed a motion to dismiss BoNYM's second amended complaint on

                                                            3    October 12, 2018. ECF No. 81. BoNYM's responses are currently due on November 2, 2018, per

                                                            4    ECF No. 83.

                                                            5             2. The parties stipulate that BoNYM shall have an additional seven (7) days to file its

                                                            6    responses to SFR and the HOA’s motions. The new deadline for BoNYM to file its responses shall

                                                            7    be November 9, 2018.

                                                            8             3.     Additionally, the parties agree that SFR and the HOA shall have up to and including
                                                            9    November 30, 2018 to file any replies. The replies would otherwise be due on November 14, 2018

                                                            10   per ECF No. 83.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   ...
                      LAS VEGAS, NEVADA 89134




                                                            12   ...
AKERMAN LLP




                                                            13   ...

                                                            14   ...

                                                            15   ..

                                                            16   ...

                                                            17   ...

                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                2
                                                                 46863263;1
                                                            1                 This is the parties' second request for an extension of this deadline, and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 2nd day of November, 2018.

                                                            4
                                                                 AKERMAN LLP                                               KIM GILBERT EBRON
                                                            5
                                                                 __/s/ Jamie K. Combs___________                           _/s/ Karen L. Hanks
                                                            6    ARIEL E. STERN, ESQ.                                      DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8276                                       Nevada Bar No. 10580
                                                            7    TENESA S. POWELL, ESQ.                                    JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No.12488                                       Nevada Bar No. 10593
                                                            8    JAMIE K. COMBS, ESQ.                                      KAREN L. HANKS, ESQ.
                                                                 Nevada Bar No. 13088                                      Nevada Bar No. 9578
                                                            9    1635 Village Center Circle, Suite 200                     7625 Dean Martin Drive, Suite 110
                                                                 Las Vegas, Nevada 89134                                   Las Vegas, Nevada 89139
                                                            10
                                                                 Attorneys for The Bank of New York Mellon f/k/a Attorneys for SFR Investments Pool 1, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   The Bank of New York as Trustee For The
                                                                 Certificateholders of CWALT, Inc., Alternative
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Loan Trust 2006-OA16, Mortgage Pass-Through
AKERMAN LLP




                                                            13   Certificates, Series 2006-OA16
                                                                 LEACH KERN GRUCHOW ANDERSON SONG
                                                            14
                                                                 /s/ _Ryan Reed____________
                                                            15   SEAN L. ANDERSON, ESQ.
                                                            16   Nevada Bar No. 7259
                                                                 RYAN REED, ESQ.
                                                            17   Nevada Bar No. 11695
                                                                 2525 Box Canyon Drive
                                                            18   Las Vegas, NV 89128
                                                            19
                                                                 Attorneys for Foothills at MacDonald Ranch
                                                            20   Master Association

                                                            21                                                     ORDER
                                                            22            IT IS SO ORDERED:
                                                                                                           _________________________________________
                                                            23                                             ________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                            24                                             Dated: November 5, 2018.
                                                                                                           DATED: _________________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 46863263;1
